Boose, P. J.,
This is a petition by citizens, taxpayers and qualified electors of the Township of Jenner to strike off and set aside the nomination petition of N. A. Blough as a candidate for the office of township supervisor of the township. The petition is filed under section 977 of the Pennsylvania Election Code of June 3, 1937, P. L. 1333, as amended by the Act of May 21, 1943, P. L. 353, 25 PS §2937. The *94single objection to the nomination petition is that the candidate is a resident of the Township of Conemaugh and not a resident of the Township of Jenner; and is, therefore, ineligible to hold office in the latter township. The candidate filed an answer denying that he is a resident of the Township of Conemaugh, and alleging that he is now and always has been a resident of the Township of Jenner.
From the evidence heard in support of the petition and answer, it appears that N. A. Blough, the candidate for office on the nomination petition, resides in a dwelling house located on or nearby the boundary or division line between the Township of Conemaugh and the Township of Jenner; and that the line and boundary between the townships is in dispute. From this evidence it is impossible to determine whether the candidate is actually a resident of the Township of Jenner or the Township of Conemaugh. The Second Class Township Law of May 1, 1933, P. L. 103, sec. 401, as amended by the Act of July 10, 1947, P. L. 1481, provides : “No person shall be eligible to any township office unless he is a registered elector of the township for which he is chosen.” No person can be a registered elector of such township unless he is a resident thereof. It will thus be observed that the qualification of N. A. Blough to be a candidate for office in the Township of Jenner is dependent entirely upon the determination of the disputed line and boundary between said townships.
This court is without jurisdiction to determine this fact under the above cited section of the Election Code: Maxman’s Nomination Petition, 49 D. & C. 141, and cases therein cited. The jurisdiction to ascertain and establish disputed lines and boundaries between two townships is vested in the court of quarter sessions: The Second Class Township Code, supra, secs. 301-305. Until this disputed line and boundary between the *95townships is determined and established in the manner provided by law, this court is without authority and jurisdiction to strike down the nomination petition.

Order

Now, August 8, 1949, the petition to set aside the nomination petition is dismissed at the cost of petitioners.